 In the Matter of ROCKTON FELT AND PAPER COMPANY, EMPLOYERandUNITED FURNITURE WORKERS OFAMERICA, C. I. 0., PETITIONERCase No. 13-B-4116.-Decided April 8,1947Cohon & Goldstein, by Mr. Samuel S. Cohon,of Chicago, Ill., forthe Employer.Mr. Renard Rollins,of Chicago, Ill., for the Petitioner.Messrs. David S. LarnerandJohn S. Bailey,of Kalamazoo, Mich;for the Paper Makers.Mr. Stanley R. Strauss,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed,' hearing in this case was held at Chicago,Illinois, on February 7, 1947, before Gustaf B. Erickson, hearing offi-cer, and was continued on February 14, 1947, before-Max Rotenberg,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.'Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERRockton Felt and Paper Company, an Illinois corporation with itsplace of business in Rockton, Illinois, is engaged in the manufactureof paper products from waste paper.During 1946, the Employerpurchased raw materials valued in excess of $100,000, of which morethan 20 percent was received from sources outside Illinois.During1945, the Employer sold finished products valued in excess of $200,000,of which more than 50 percent was sold outside Illinois.'A motion made during the hearing to change the name of the Petitioner from UnitedFurnitureWoikersof America,C. I. 0., to UnitedPaper Workers of America,C. I. 0., wassubsequently withdrawn2InternationalAssociationof Machinists,served with notice of hearing, did not appearand took no part in this proceeding73 N L. R. B., No. 39.224 ROCKTON FELT AND PAPER COMPANY225The Enlp'loyer admits and we find that it is engaged'in commercewithin the meaning of the National Labor Relations Act.11.TIIE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.International Brotherhood of Paper Makers, herein called the PaperMakers, isa labor organization affiliated with the American Federa-tion of Labor, claiming to represent employees of the Employer.I1T.TIYEQUES`I'ION CONCEIENING REPIkESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial accordance with the agreement of the parties,that all production and maintenance employees of the Employer,excluding clerical and office employees, and all supervisory employeeswith authority to hire,. promote, discharge, discipline, or otherwiseeffect changesin the status of employees, or effectively recommendsuchaction, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTION 3As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Rockton Felt and Paper Com-pany, Rockton, Illinois, an election by secret ballot shall be conductedas early as possible, but not later than,thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Thirteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulatlons-Series 4, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employees3Anyparticipant in the election heiein may, upon its prompt request to, and approvalthereof by,the Regional Directoi, have its name removed from the,'ballot. 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves in per-son at the polls, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether they desireto be represented by United Furniture Workers of America, C. I. 0.,or by International Brotherhood of Paper Makers, A. F. of L., forthe purposes of collective bargaining, or by neither.CHAIRMAN HEuzoa took no part in the considerationof the aboveDecision and Direction of Election.